NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 10 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NESTOR C. DOMINGO,                              No. 16-16784

                Plaintiff-Appellant,            D.C. No. 3:11-cv-05333-CRB

 v.
                                                MEMORANDUM*
MEGAN J. BRENNAN, Postmaster General
Pacific Area United States Postal Service,
Agency,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Nestor C. Domingo appeals pro se from the district court’s order taxing costs

in his federal employment action. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion. Bravo v. City of Santa Maria, 810 F.3d 659,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
665 (9th Cir. 2016). We affirm.

      To the extent Domingo challenges the district court’s authority to award

costs in this case, this court previously resolved this issue in Domingo v. Brennan,

639 F. App’x 418, 420 (9th Cir. 2016), and we are bound by this determination.

See S. Or. Barter Fair v. Jackson County, 372 F.3d 1128, 1136 (9th Cir. 2004)

(“The law of the case doctrine . . . precludes a court from reexamining an issue

previously decided by . . . a higher court in the same case.”). Contrary to

Domingo’s contention, defendant’s amended bill of costs, filed after this court’s

mandate issued, was not untimely, and our mandate did not preclude the district

court from recalculating the amount of the costs award. See Stevens v. F/V Bonnie

Doon, 731 F.2d 1433, 1435 (9th Cir. 1984) (“The mandate is controlling as to all

matters within its compass, but leaves to the district court any issue not expressly

or impliedly disposed of on appeal.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    16-16784